Exhibit 10.11

 

 

LSI Corporation

Deferred Compensation Plan

Effective as of January 1, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PREAMBLE

 

ARTICLE 1 – GENERAL    1.1   

Plan

     1-1    1.2   

Effective Dates

     1-1    1.3   

Amounts Not Subject to Code Section 409A

     1-1    ARTICLE 2 –DEFINITIONS    2.1    Account      2-1    2.2   
Administrator      2-1    2.3    Adoption Agreement      2-1    2.4   
Beneficiary      2-1    2.5    Board or Board of Directors      2-1    2.6   
Bonus      2-1    2.7    Change in Control      2-1    2.8    Code      2-1   
2.9    Compensation      2-1    2.10    Director      2-2    2.11    Disability
     2-2    2.12    Eligible Employee      2-2    2.13    Employer      2-2   
2.14    ERISA      2-2    2.15    Identification Date      2-2    2.16    Key
Employee      2-2    2.17    Participant      2-2    2.18    Plan      2-2   
2.19    Plan Sponsor      2-2    2.20    Plan Year      2-2    2.21    Related
Employer      2-2    2.22    Retirement      2-3    2.23    Separation from
Service      2-3    2.24    Unforeseeable Emergency      2-4    2.25   
Valuation Date      2-4    2.26    Years of Service      2-4    ARTICLE 3 –
PARTICIPATION    3.1    Participation      3-1    3.2    Termination of
Participation      3-1   

 

i



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT ELECTIONS    4.1   

Deferral Agreement

     4-1    4.2   

Amount of Deferral

     4-1    4.3   

Timing of Election to Defer

     4-1    4.4    Election of Payment Schedule and Form of Payment      4-2   
ARTICLE 5 – EMPLOYER CONTRIBUTIONS    5.1    Matching Contributions      5-1   
5.2    Other Contributions      5-1    ARTICLE 6 – ACCOUNTS AND CREDITS    6.1
   Establishment of Account      6-1    6.2    Credits to Account      6-1   
ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS    7.1    Investment Options      7-1   
7.2    Adjustment of Accounts      7-1    ARTICLE 8 – RIGHT TO BENEFITS    8.1
   Vesting      9-1    8.2    Death      9-1    8.3    Disability      9-1   
ARTICLE 9 – DISTRIBUTION OF BENEFITS    9.1    Amount of Benefits      9-2   
9.2    Method and Timing of Distributions      9-2    9.3    Unforeseeable
Emergency      9-3    9.4    Payment Election Overrides      9-3    9.5   
Cashouts of Amounts Not Exceeding Stated Limit      9-3    9.6    Required Delay
in Payment to Key Employees      9-4    9.7    Change in Control      9-5    9.8
   Permissible Delays in Payment      9-8    9.9    Permitted Acceleration of
Payment      9-9   

 

ii



--------------------------------------------------------------------------------

ARTICLE 10 – AMENDMENT AND TERMINATION    10.1   

Amendment by Plan Sponsor

     10-1    10.2   

Plan Termination Following Change in Control or Corporate Dissolution

     10-1    10.3   

Other Plan Terminations

     10-1    ARTICLE 11 – THE TRUST    11.1    Establishment of Trust      11-1
   11.2    Rabbi Trust      11-1    11.3    Investment of Trust Funds      11-1
   ARTICLE 12 – PLAN ADMINISTRATION    12.1    Powers and Responsibilities of
the Administrator      12-1    12.2    Claims and Review Procedures      12-2   
12.3    Decisions of Administrator and its Delegates      12-4    12.4    Plan
Administrative Costs      12-4    ARTICLE 13 – MISCELLANEOUS    13.1   
Unsecured General Creditor of the Employer      13-1    13.2    Employer’s
Liability      13-1    13.3    Limitation of Rights      13-1    13.4   
Anti-Assignment      13-1    13.5    Facility of Payment      13-1    13.6   
Notices      13-2    13.7    Tax Withholding      13-2    13.8   
Indemnification      13-2    13.9    Successors      13-3    13.10    Disclaimer
     13-3    13.11    Governing Law      13-3    13.12    Severability      13-4
   13.13    Apportionment of Costs and Duties      13-4   

 

iii



--------------------------------------------------------------------------------

PREAMBLE

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.



--------------------------------------------------------------------------------

ARTICLE 1 – GENERAL

 

1.1 Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

1.2 Effective Dates.

 

  (a) Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.

 

  (b) Amendment Effective Date. The Amendment Effective Date is the date
specified in the Adoption Agreement as of which the Plan is amended and
restated. Except to the extent otherwise provided herein or in the Adoption
Agreement, the Plan shall apply to amounts deferred and benefit payments made on
or after the Amendment Effective Date.

 

  (c) Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

 

1.3 Amounts Not Subject to Code Section 409A

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 

1-1



--------------------------------------------------------------------------------

ARTICLE 2 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

2.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any deemed income, expenses, gains or
losses thereon, and distributions therefrom. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.

 

2.2 “Administrator” means the person or persons designated by the Plan Sponsor
in Section 1.05 of the Adoption Agreement to be responsible for the
administration of the Plan. If no Administrator is designated in the Adoption
Agreement, the Administrator is the Plan Sponsor.

 

2.3 “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4 “Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.

 

2.5 “Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6 “Bonus” means an amount of incentive remuneration payable by the Employer to
a Participant.

 

2.7 “Change in Control” means the occurrence of an event involving the Plan
Sponsor that is described in Section 9.7.

 

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9 “Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement. A Participant’s Compensation for purposes of the Plan will be
calculated before any reduction for any compensation voluntarily deferred or
contributed by the Participant pursuant to any qualified or nonqualified plans
of the Employer, other than any cafeteria plan of the Employer maintained
pursuant to section 125 of the Code.

 

2-1



--------------------------------------------------------------------------------

2.10 “Director” means a non-employee member of the Board who satisfies the
requirements in Section 2.01(b) of the Adoption Agreement.

 

2.11 “Disability” means a determination by the Administrator that the
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than twelve months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. A Participant will
be considered to have incurred a Disability if he is determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.

 

2.12 “Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01(a) of the Adoption Agreement.

 

2.13 “Employer” means the Plan Sponsor and any other entity which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

2.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.15 “Identification Date” means the date as of which Key Employees are
determined which is specified in Section 1.06 of the Adoption Agreement.

 

2.16 “Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.

 

2.17 “Participant” means an Eligible Employee or Director described in
Section 3.1.

 

2.18 “Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement, as adopted by the Plan Sponsor and as amended
from time to time.

 

2.19 “Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement or any successor by merger, consolidation or otherwise.

 

2.20 “Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

2.21

“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Code

 

2-2



--------------------------------------------------------------------------------

  Section 414(b) that includes the Employer and (b) any trade or business that
is under common control as defined in Code Section 414(c) that includes the
Employer.

 

2.22 “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.

 

2.23 “Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period. However, if the period of leave is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where the impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29 month period of absence shall be substituted for
the six month period.

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent

 

2-3



--------------------------------------------------------------------------------

contractor to be treated as having incurred a Separation from Service. If a
Participant ceases providing services as an independent contractor and begins
providing services as an employee, or ceases providing services as an employee
and begins providing services as an independent contractor, the Participant will
not be considered to have experienced a Separation from Service until the
Participant has ceased providing services in both capacities.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.

 

2.24 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s lawful spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

2.25 “Valuation Date” means each business day of the Plan Year that the New York
Stock Exchange is open.

 

2.26 “Years of Service” means each one year period for which the Participant
receives service credit in accordance with the provisions of Section 7.01(d) of
the Adoption Agreement.

 

2-4



--------------------------------------------------------------------------------

ARTICLE 3 – PARTICIPATION

 

3.1 Participation. Any Director or Eligible Employee (a)(i) who has made at
least one election which is expected to result in the deferral of Compensation
under the Plan or for whom the Employer has made a contribution to the Plan or
(ii) who has a balance in his Account and (b) whose participation in the Plan
has not been terminated under Section 3.2, shall be a Participant in the Plan.

 

3.2 Termination of Participation. The Administrator may terminate a
Participant’s participation in the Plan in a manner consistent with Code
Section 409A. If the Administrator terminates a Participant’s participation
before the Participant experiences a Separation from Service the Participant’s
vested Accounts shall be paid in accordance with the provisions of Article 9.

 

3-1



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT ELECTIONS

 

4.1 Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2 Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

 

4.3 Timing of Election to Defer. Each Eligible Employee or Director who desires
to defer Compensation otherwise payable during a Plan Year must execute a
deferral agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned, provided the Participant has performed
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Participant executed the deferral agreement and provided further that the Bonus
has not yet become ‘readily ascertainable’ within the meaning of Reg. Sec
1.409A-2(a)(8). In addition, if the Compensation qualifies as ‘fiscal year
compensation’ within the meaning of Reg. Sec. 1.409A-2(a)(6), the deferral
agreement may be made not later than the

 

4-1



--------------------------------------------------------------------------------

  end of the Employer’s taxable year immediately preceding the first taxable
year of the Employer in which any services are performed for which such
Compensation is payable.

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement. If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 

4.4 Election of Payment Schedule and Form of Payment.

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

(a) If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Prior to the time required by Reg. Sec. 1.409A-2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If multiple events
are selected, the earliest to occur will trigger payment of the applicable
amount. If an Eligible Employee or Director fails to elect a distribution event,
he shall be deemed to have elected Separation from Service as the distribution
event. If he fails to elect a form of payment, he shall be deemed to have
elected a lump sum form of payment.

 

4-2



--------------------------------------------------------------------------------

(b) If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following rules
apply. At the time an Eligible Employee or Director first completes a deferral
agreement but in no event later than the time required by Reg. Sec. 1.409A-2,
the Eligible Employee or Director must elect a distribution event (which
includes a specified time) and a form of payment for amounts credited to his
Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption Agreement. If
an Eligible Employee or Director fails to elect a distribution event, he shall
be deemed to have elected Separation from Service as the distribution event. If
he fails to elect a form of payment, he shall be deemed to have elected a lump
sum form of payment.

 

4-3



--------------------------------------------------------------------------------

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

5.1 Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a matching contribution determined in accordance with the formula specified in
Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.

 

5.2 Other Contributions. If elected by the Plan Sponsor in Section 5.01(b) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a contribution determined in accordance with the formula or method specified in
Section 5.01(b) of the Adoption Agreement. The contribution will be treated as
allocated to the Participant’s Account at the time specified in
Section 5.01(b)(iii) of the Adoption Agreement.

 

5-1



--------------------------------------------------------------------------------

ARTICLE 6 – ACCOUNTS AND CREDITS

 

6.1 Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the deemed earnings, expenses, gains
and losses allocated thereto, attributable to the hypothetical investments made
with the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

 

6.2 Credits to Account. A Participant’s Account will be credited for each Plan
Year with the amount of his elective deferrals under Section 4.1 as soon as
reasonably practicable following the time the amount subject to the deferral
election would otherwise have been payable to the Participant and the amount of
Employer contributions treated as allocated on his behalf under Article 5.

 

6-1



--------------------------------------------------------------------------------

ARTICLE 7 – HYPOTHETICAL INVESTMENT OF CONTRIBUTIONS

 

7.1 Hypothetical Investment Options. The amount credited to each Account shall
be treated as invested in the hypothetical investment options designated for
this purpose by the Administrator.

 

7.2 Adjustment of Accounts. The amount credited to each Account shall be
adjusted for hypothetical investment earnings, expenses, gains or losses in an
amount equal to the earnings, expenses, gains or losses attributable to the
investment options selected by the party designated in Section 9.01 of the
Adoption Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as of the
Valuation Date coincident with or next following notice to the Administrator in
accordance with such procedures. Each Account shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains and
losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1, as
determined by the Administrator in its discretion.

 

7-1



--------------------------------------------------------------------------------

ARTICLE 8 – RIGHT TO BENEFITS

 

8.1 Vesting. A Participant, at all times, has a 100% nonforfeitable interest in
the amounts credited to his Account attributable to his elective deferrals made
in accordance with Section 4.1.

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.

 

8.2 Death. The Plan Sponsor may elect to accelerate vesting upon the death of
the Participant in accordance with Section 7.01(c) of the Adoption Agreement
and/or to accelerate distributions upon Death in accordance with Section 6.01(b)
or Section 6.01(d) of the Adoption Agreement. If the Plan Sponsor does not elect
to accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid to the Participant’s Beneficiary(ies) in
accordance with the provisions of Article 9.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries solely in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8.3 Disability. If the Plan Sponsor has elected to accelerate vesting upon the
occurrence of a Disability in accordance with Section 7.01(c) of the Adoption
Agreement and/or to permit distributions upon Disability in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the determination
of whether a Participant has incurred a Disability shall be made by the
Administrator in its sole discretion in a manner consistent with the
requirements of Code Section 409A.

 

9-1



--------------------------------------------------------------------------------

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

9.1 Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant (or in the event of the
Participant’s death, his Beneficiary(ies)) under the Plan.

 

9.2 Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event other than a Separation from
Service (or Retirement, if applicable), to delay the payment date for a minimum
period of sixty months from the originally scheduled date of payment, provided
the election does not take effect for at least twelve months from the date on
which the election is made and becomes irrevocable pursuant to its terms. The
distribution election change must be made in accordance with procedures and
rules established by the Administrator, and must comply with the requirements
Code Section 409A and Reg. Sec. 1.409A-2(b), and the terms of the Plan. The
Participant may, at the same time the date of payment is deferred, change the
form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Reg. Sec. 1.409A-2(b). For purposes of this Section 9.2, a series of installment
payments is always treated as a single payment and not as a series of separate
payments. Notwithstanding any contrary Plan provision, any payment that is
scheduled to be made to a Participant or his Beneficiary under the Plan on a
payment date or anniversary thereof (the “Designated Payment Date”) will be
treated as made on the Designated Payment Date if such payment is made either
(a) on that date or a later date that is no later than (i) the end of the
Participant’s taxable year that includes the Designated Payment Date, or (ii) if
later, the fifteenth (15th) day of the third (3rd) calendar month immediately
following the Designated Payment Date; or (b) no earlier than thirty (30) days
before the Designated Payment Date. In no event will the Participant be
permitted, directly or indirectly, to designate the taxable year of such
payment.

 

9-2



--------------------------------------------------------------------------------

9.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted, and may require the
Participant to certify that the need cannot be met from other sources reasonably
available to the Participant. Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan. A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state, foreign or local
income taxes and penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01(b) of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to an Unforeseeable Emergency. If the payment of
all or any portion of the Participant’s vested Account is being delayed in
accordance with Section 9.6 at the time he experiences an Unforeseeable
Emergency, the amount being delayed shall not be subject to the provisions of
this Section 9.3 until the expiration of the six month period of delay required
by section 9.6.

 

9.4 Payment Election Overrides. If the Plan Sponsor has elected one or more
payment election overrides in accordance with Section 6.01(d) of the Adoption
Agreement, the following provisions apply. Upon the occurrence of the first
event selected by the Plan Sponsor, the remaining vested amount credited to the
Participant’s Account shall be paid in the form designated to the Participant or
his Beneficiary regardless of whether the Participant had made different
elections of time and/or form of payment or whether the Participant was
receiving installment payments at the time of the event.

 

9.5

Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount credited to
the Participant’s Account does not exceed the limit established for this purpose
by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at the time he
incurs a Separation from Service for

 

9-3



--------------------------------------------------------------------------------

  any reason, the Employer shall distribute such amount to the Participant at
the time specified in Section 6.01(a) of the Adoption Agreement in a single lump
sum cash payment following such Separation from Service regardless of whether
the Participant had made different elections of time or form of payment as to
the vested amount credited to his Account or whether the Participant was
receiving installments at the time of such termination. A Participant’s Account,
for purposes of this Section 9.5, shall include any amounts described in
Section 1.3.

 

9.6 Required Delay in Payment to Key Employees. Except as otherwise provided in
this Section 9.6, a distribution made on account of Separation from Service (or
Retirement, if applicable) to a Participant who is a Key Employee as of the date
of his Separation from Service (or Retirement, if applicable) shall not be made
before the date which is six months after the Separation from Service (or
Retirement, if applicable). If payments to a Key Employee are delayed in
accordance with this Section 9.6, the payments to which the Key Employee would
otherwise have been entitled during the six month period shall be accumulated
and paid in a single lump sum at the time specified in Section 6.01(a) of the
Adoption Agreement after the six month period elapses.

(a) A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the twelve month period ending on the
Identification Date.

(b) A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date. The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

(c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c ) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

 

9-4



--------------------------------------------------------------------------------

(d) The six month delay does not apply to payments described in
Section 9.9(a),(b) or (d) or to payments that occur after the death of the
Participant. If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.

 

9.7 Change in Control. If the Plan Sponsor has elected to permit distributions
upon a Change in Control, the following provisions shall apply. A distribution
made upon a Change in Control will be made at the time specified in
Section 6.01(a) of the Adoption Agreement in the form elected by the Participant
in accordance with the procedures described in Article 4. Alternatively, if the
Plan Sponsor has elected in accordance with Section 11.02 of the Adoption
Agreement to require distributions upon a Change in Control, the Participant’s
remaining vested Account shall be paid to the Participant or the Participant’s
Beneficiary at the time specified in Section 6.01(a) of the Adoption Agreement
as a single lump sum payment. A Change in Control, for purposes of the Plan,
will occur upon a change in the ownership of the Plan Sponsor, a change in the
effective control of the Plan Sponsor or a change in the ownership of a
substantial portion of the assets of the Plan Sponsor, but only if elected by
the Plan Sponsor in Section 11.03 of the Adoption Agreement. The Plan Sponsor,
for this purpose, includes any corporation identified in this Section 9.7. All
distributions made in accordance with this Section 9.7 are subject to the
provisions of Section 9.6.

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

 

  (a)

Relevant Corporations. To constitute a Change in Control for purposes of the
Plan, the event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control, (ii) the corporation
that is liable for the payment of

 

9-5



--------------------------------------------------------------------------------

  the Participant’s benefits under the Plan (or all corporations liable if more
than one corporation is liable) but only if either the deferred compensation is
attributable to the performance of services by the Participant for such
corporation (or corporations) or there is a bona fide business purpose for such
corporation (or corporations) to be liable for such payment and, in either case,
no significant purpose of making such corporation (or corporations) liable for
such payment is the avoidance of federal income tax, or (iii) a corporation that
is a majority shareholder of a corporation identified in (i) or (ii), or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in (i) or (ii). A majority shareholder is defined as a shareholder
owning more than fifty percent (50%) of the total fair market value and voting
power of such corporation.

 

  (b) Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.

 

  (c)

Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.7(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
Section 9.7(c) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction. For purposes of this Section 9.7(c), persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same

 

9-6



--------------------------------------------------------------------------------

  corporation at the same time or as a result of a public offering. Persons
will, however, be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

  (d)

Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty
percent (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this clause (ii), the term corporation
refers solely to the relevant corporation identified in Section 9.7(a) for which
no other corporation is a majority shareholder for purposes of Section 9.7(a).
In the absence of an event described in Section 9.7(d)(i) or (ii), a change in
the effective control of a corporation will not have occurred. A change in
effective control may also occur in any transaction in which either of the two
corporations involved in the transaction has a change in the ownership of such
corporation as described in Section 9.7(c) or a change in the ownership of a
substantial portion of the assets of such corporation as described in
Section 9.7(e). If any one person, or more than one person acting as a group, is
considered to effectively control a corporation within the meaning of this
Section 9.7(d), the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation or to cause a change in the ownership of the
corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as

 

9-7



--------------------------------------------------------------------------------

  a group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

  (e) Change in the ownership of a substantial portion of a corporation’s
assets. A change in the ownership of a substantial portion of a corporation’s
assets occurs on the date that any one person, or more than one person acting as
a group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation or the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a group, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the corporation,
or (iv) an entity, at least fifty (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii). For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

 

9.8 Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances as long as the Administrator treats
all payments to similarly situated Participants on a reasonably consistent
basis.

 

  (a)

Payment may be delayed if the Employer reasonably anticipates that its deduction
with respect to such payment would be limited or eliminated by the application
of Code Section 162(m). Payment must be made during the Participant’s first
taxable year in which the

 

9-8



--------------------------------------------------------------------------------

  Employer reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year the deduction of such payment will not be
barred by the application of Code Section 162(m) or during the period beginning
with the Participant’s Separation from Service and ending on the later of the
last day of the Employer’s taxable year in which the Participant’s Separation
from Service occurs or the 15th day of the third month following the
Participant’s Separation from Service. If a scheduled payment to a Participant
is delayed in accordance with this Section 9.8(a), all scheduled payments to the
Participant that could be delayed in accordance with this Section 9.8(a) will
also be delayed.

 

  (b) Payment also may be delayed if the Employer reasonably anticipates that
the making of the payment will violate federal securities laws or other
applicable laws provided payment is made at the earliest date on which the
Employer reasonably anticipates that the making of the payment will not cause
such violation.

 

  (c) The Plan Sponsor reserves the right to amend the Plan to provide for a
delay in payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

 

9.9 Permitted Acceleration of Payment. The Administrator may permit acceleration
of the time or schedule of any payment or amount scheduled to be paid under the
Plan provided such acceleration would be permitted by the provisions of Reg.
Sec. 1.409A-3(j)(4), including the following events:

 

  (a) Domestic Relations Order. A payment may be accelerated if such payment is
made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Code Section 414(p).

 

  (b) Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

 

  (c)

De Minimis Amounts. A payment will be accelerated if (i) the amount of the
payment is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), (ii) at the time the payment is made the amount
constitutes the Participant’s entire

 

9-9



--------------------------------------------------------------------------------

  interest under the Plan and all other plans that are aggregated with the Plan
under Reg. Sec. 1.409A-1(c)(2).

 

  (d) FICA Tax. A payment may be accelerated to the extent required to pay the
Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) with respect to compensation deferred under the Plan (the
“FICA Amount”). Additionally, a payment may be accelerated to pay the income tax
at source on wages imposed under Code Section 3401 or the corresponding
withholding provisions of other applicable laws as a result of the payment of
the FICA Amount and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. However, the
total payment under this subsection (d) may not exceed the aggregate of the FICA
Amount and the income tax withholding related to the FICA Amount.

 

  (e) Section 409A Additional Tax. A payment may be accelerated if the Plan
fails to meet the requirements of Code Section 409A; provided that such payment
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.

 

  (f) Offset. A payment may be accelerated in the Administrator’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

 

  (g) Other Events. A payment may be accelerated in the Administrator’s
discretion in connection with such other events and conditions as permitted by
Code Section 409A.

 

9-10



--------------------------------------------------------------------------------

ARTICLE 10 – AMENDMENT AND TERMINATION

 

10.1 Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of the Board of Directors. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account which had accrued and vested
prior to the amendment.

 

10.2 Plan Termination Following Change in Control or Corporate Dissolution. If
so elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan
Sponsor reserves the right to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the twelve
months following a Change in Control as determined in accordance with the rules
set forth in Section 9.7. For this purpose, the Plan will be treated as
terminated only if all agreements, methods, programs and other arrangements
sponsored by the Related Employer immediately after the Change in Control which
are treated as a single plan under Reg. Sec. 1.409A-1(c)(2) are also terminated
so that all participants under the Plan and all similar arrangements are
required to receive all amounts deferred under the terminated arrangements
within twelve months of the date the Plan Sponsor irrevocably takes all
necessary action to terminate the arrangements. In addition, the Plan Sponsor
reserves the right to terminate the Plan within twelve months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U. S. C. Section 503(b)(1)(A) provided that amounts
deferred under the Plan are included in the gross incomes of Participants in the
latest of (a) the calendar year in which the termination and liquidation occurs,
(b) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, or (c) the first calendar year in which payment
is administratively practicable.

 

10.3

Other Plan Terminations. The Plan Sponsor retains the discretion to terminate
the Plan if (a) all arrangements sponsored by the Plan Sponsor that would be
aggregated with any terminated arrangement under Code Section 409A and Reg. Sec.
1.409A-1(c)(2) are terminated, (b) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the termination of the arrangements, (c) all
payments are made within twenty-four months of the date the Plan Sponsor takes
all necessary action to irrevocably terminate and liquidate the arrangements,
(d) the Plan Sponsor does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Code Section 409A and the regulations
thereunder at any time within the three year period following the date of
termination of the arrangement, and (e) the termination does not occur proximate
to a downturn in the financial health

 

10-1



--------------------------------------------------------------------------------

  of the Plan Sponsor. The Plan Sponsor also reserves the right to amend the
Plan to provide that termination of the Plan will occur under such conditions
and events as may be prescribed by the Secretary of the Treasury in generally
applicable guidance published in the Internal Revenue Bulletin.

 

10-2



--------------------------------------------------------------------------------

ARTICLE 11 – THE TRUST

 

11.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. In the event that the Plan Sponsor wishes to establish a trust to
provide a source of funds for the payment of Plan benefits, any such trust shall
be constructed to constitute an unfunded arrangement that does not affect the
status of the Plan as an unfunded plan for purposes of Title I of ERISA and the
Code. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

 

11.2 Rabbi Trust. Any trust established by the Plan Sponsor shall be between the
Plan Sponsor and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the Plan
Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The trust is
intended to be treated as a rabbi trust in accordance with existing guidance of
the Internal Revenue Service, and the establishment of the trust shall not cause
any Participant to realize current income on amounts contributed thereto. The
Plan Sponsor must notify the trustee in the event of a bankruptcy or insolvency.

 

11.3 Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust need not affect the hypothetical investment adjustments to Participant
Accounts under the Plan.

 

11-1



--------------------------------------------------------------------------------

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power, discretion and responsibility to administer the Plan in accordance
with its terms. The Administrator’s discretionary powers and responsibilities
include, but are not limited to, the following:

 

  (a) To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 12.2;

 

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To comply with the applicable reporting and disclosure requirements of
Part 1 of Subtitle B of Title I of ERISA;

 

  (i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (j) To determine the manner and deadlines for Eligible Employees and Directors
to make deferral elections under the Plan, which deadlines may be earlier than
the deadlines otherwise prescribed in the Plan, but may not be later than such
prescribed deadlines;

 

  (k) To publish a claims and appeal procedure satisfying the minimum standards
of Section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims; and

 

12-1



--------------------------------------------------------------------------------

  (l) To delegate to any person or entity, severally or jointly, the authority
to perform for and on behalf of the Administrator one or more of the functions
of the Administrator under the Plan.

 

12.2 Claims and Review Procedures.

 

  (a) Claims Procedure.

If any person believes he is being denied any rights or benefits under the Plan,
such person or his duly authorized representative (the “Claimant”) may file a
claim in writing with the Administrator. If any such claim is wholly or
partially denied, the Administrator will notify the Claimant of its decision in
writing. Such notification (the “Initial Notification”) will contain
(i) specific reasons for the denial, (ii) specific reference to pertinent Plan
provisions on which the decision was based, (iii) a description of any
additional material or information necessary for the Claimant to perfect such
claim and an explanation of why such material or information is necessary,
(iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the person’s right to
bring a civil action under ERISA Section 502(a) following an adverse decision on
review, and (v) in the case of a denial of a claim regarding Disability (a
“Disability Claim”), a statement that the Administrator will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol or other similar criterion that was relied upon in making
the decision. The Initial Notification will be given within 90 days (45 days in
the case of a Disability Claim) after the claim is received by the
Administrator. However, the Administrator may extend the period for providing
such notification by up to 90 additional days in the case of a non-Disability
Claim if special circumstances require an extension of time for processing the
claim and if written notice of such extension and circumstances, and the date by
which the Administrator expects to render a decision, is given to the Claimant
within the initial 90 day period. In the case of a Disability Claim, the
Administrator may extend the period for providing the Initial Notification by up
to 30 additional days if the Administrator determines that it needs additional
time to process such claim due to matters beyond the control of the
Administrator. In such event, the Administrator will provide the Claimant with a
notice of the extension before the end of the initial 45-day period. If the
Administrator determines that a decision cannot be made within the first
extension period due to matters beyond the control of the Administrator, the
time period for making a decision may be further extended by an additional 30
days. If such an additional extension is necessary, the Administrator shall
notify the Claimant before the expiration of the initial 30-day extension. Any
such notice of

 

12-2



--------------------------------------------------------------------------------

extension shall indicate the circumstances necessitating the extension of time,
the date by which the Administrator expects to furnish a notice of decision, the
specific standards on which such entitlement to a benefit is based, any
unresolved issues that prevent a decision on the Disability Claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any such additional information to the
Administrator. In the event that a 30-day extension is necessary due to the
Claimant’s failure to submit information necessary to decide the Disability
Claim, the period for furnishing a notice of decision shall be tolled from the
date on which the extension notice is provided to the Claimant until the earlier
of the date the Claimant responds to the request for additional information or
the response deadline.

 

  (b) Review Procedure.

Within 60 days (180 days in the case of a Disability Claim) after the date on
which a Claimant receives an Initial Notification of denial of his claim in
writing, the Claimant may (i) file a written request with the Administrator for
a review of his denied claim and of documents, records and other information
relevant to the claim (“Pertinent Claim Information”), and (ii) submit written
issues, comments, documents and other information relating to the claim to the
Administrator. The Administrator will notify the Claimant of its decision on
review in writing. Such notification (the “Final Notification”) will be written
in a manner calculated to be understood by the Claimant and will contain
specific reasons for the decision as well as specific references to pertinent
Plan provisions on which the decision was based. The Final Notification also
will explain that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all Pertinent Claim Information and
has the right to bring a civil action under ERISA Section 502(a) following an
adverse decision on review. In the case of a review of a Disability Claim, the
Final Notification also will include a statement that the Administrator will
provide, upon request and free of charge, any internal rule, guideline, protocol
or other similar criterion relied upon in making the decision, any medical
opinion relied upon in making the decision and the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations. The
decision on review will be made within 60 days (45 days in the case of a
Disability Claim). The Administrator may extend the period for making the
decision on review by up to 60 additional days (45 additional days in the case
of a Disability Claim) if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and

 

12-3



--------------------------------------------------------------------------------

circumstances, and the date by which the Administrator expects to render a
decision, is given to the Claimant within the initial 60-day period (45-day
period in the case of a Disability Claim). The review of a denied Disability
Claim will be conducted by the Administrator (exclusive of the person who made
the initial adverse decision on such claim or such person’s subordinate). In
reviewing such Disability Claim, the Administrator will not afford deference to
the initial denial of such claim, will consult a medical professional who has
appropriate training and experience in the field of medicine relating to the
Claimant’s Disability and who was neither consulted as part of the initial
denial nor is the subordinate of such person, and will identify the medical or
vocational experts whose advice was obtained with respect to the initial denial,
without regard to whether the advice was relied upon in making the decision.

 

  (c) Exhaustion of Claims Procedures and Review Procedures Required

No Claimant may institute any action or proceeding in any state or federal court
of law or equity, or before any administrative tribunal or arbitrator, for a
claim under the Plan unless and until he has first exhausted the Plan’s claims
and review procedures set forth in Sections 12(a) and (b) above for every issue
that he deems relevant with respect to such claim. Any such action at law or
equity must be brought by the Claimant no later than one (1) year after the
Administrator’s denial of the claim on review, regardless of any state or
federal statues establishing provisions relating to limitations on actions.

 

12.3 Decisions of Administrator and its Delegates. All actions, interpretations,
and decisions of the Administrator and its authorized delegates relating to the
Plan will be conclusive and binding on all persons, and will be given the
maximum possible deference allowed by law.

 

12.4 Plan Administrative Costs. All costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Administrator in
administering the Plan shall be paid by the Employers.

 

12-4



--------------------------------------------------------------------------------

ARTICLE 13 – MISCELLANEOUS

 

13.1 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

13.3 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the crediting of
any deferrals or other contributions hereunder, nor the payment of any benefits,
will be construed as giving any Participant or any other person any legal or
equitable right against the Employer, the Plan or the Administrator, except as
provided herein; and in no event will the terms of employment or service of any
Participant be modified or in any way affected hereby. Each Employer expressly
reserves the right to discharge any employee at any time.

 

13.4 Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary shall be subject to the claim of any
creditor. In particular, to the fullest extent permitted by law, all such
benefits and rights shall be free from attachment, garnishment, or any other
legal or equitable process available to any creditor of a Participant and his
Beneficiary. Neither a Participant nor his Beneficiary shall have the right to
alienate, anticipate, commute, pledge, encumber, or assign any of the payments
which he may expect to receive, contingently or otherwise, under the Plan,
except the right to designate a Beneficiary to receive benefits hereunder
following the Participant’s death. Notwithstanding the preceding, the benefit
payable from a Participant’s Account may be reduced, at the discretion of the
administrator, to satisfy any debt or liability to the Employer.

 

13.5

Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may

 

13-1



--------------------------------------------------------------------------------

  direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.

 

13.6 Notices. Any notice or other communication to the Employer or Administrator
in connection with the Plan shall be deemed delivered in writing if addressed to
the Plan Sponsor at the address specified in Section 1.03 of the Adoption
Agreement and if either actually delivered at said address or, in the case or a
letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified.

 

13.7 Tax Withholding. If the Employer concludes that tax is owing with respect
to any deferral or payment hereunder, the Employer shall withhold such amounts
from any payments due the Participant or from amounts deferred, as permitted by
law, or otherwise make appropriate arrangements with the Participant or his
Beneficiary for satisfaction of such obligation. Tax, for purposes of this
Section 13.7 means any federal, state, local or any other governmental income
tax, employment or payroll tax, excise tax, or any other tax or assessment owing
with respect to amounts deferred, any earnings thereon, and any payments made to
Participants under the Plan.

 

13.8 Indemnification. (a) Each Indemnitee (as defined in Section 13.8(e)) shall
be indemnified and held harmless by the Employer for all actions taken by him
and for all failures to take action (regardless of the date of any such action
or failure to take action), to the fullest extent permitted by the law of the
jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys’ fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)). No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness or (2) there is a settlement to
which the Employer does not consent.

(b) The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of

 

13-2



--------------------------------------------------------------------------------

an undertaking, by or on behalf of the Indemnitee, to repay all amounts so
advanced without interest if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified under this Section or otherwise.

(c) Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators. The Employer agrees that the undertakings made in
this Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.

(d) The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer or by contract.

(e) For the purposes of this Section, the following definitions shall apply:

(1) “Indemnitee” shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

(2) “Proceeding” shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

 

13.9 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Plan Sponsor, the Employer and their successors and assigns and each
Participant and his Beneficiaries.

 

13.10 Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with
the requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.

 

13.11 Governing Law. The Plan will be construed, administered and enforced
according to the applicable provisions of ERISA, and to the extent not preempted
by ERISA, with the applicable laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement (other than its conflict of laws
provisions).

 

13-3



--------------------------------------------------------------------------------

13.12 Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provisions of the Plan, and in lieu of each provision which is held invalid or
unenforceable, there will be added as part of the Plan a provision that will be
as similar in terms to such invalid or unenforceable provision as may be
possible and be valid, legal, and enforceable.

 

13.13 Apportionment of Costs and Duties. All acts required of the Employers
under the Plan may be performed by the Plan Sponsor for itself and the Employer,
and the costs of the Plan will be equitably apportioned by the Administrator
among the Employers. Whenever an Employer is permitted or required under the
terms of the Plan to do or perform any act, matter or thing, it will be done and
performed by any officer or employee of the Employer who is thereunto duly
authorized by the board of directors of the Employer (or its authorized
delegate).

 

13-4